POSTER, Circuit Judge.
This is an appeal from an interlocutory decree holding that United States letters patent Nos. 1,379,-224, 1,507,440, and 1,507,439, granted to Owen P. Smith for improvements in certain paraphernalia used for dog racing, were infringed by defendants, granting an injunction and referring the case to a master for an accounting.
The patents in suit and the infringing devices are fully described in the opinion of the District Court (21 F.[2d] 366), and the facts need not be repeated. We agree with the conclusions of the District Court.
Affirmed,